Title: James Madison to William Allen, 20 April 1835
From: Madison, James
To: Allen, William


                        
                            
                                Dr. Sir.
                            
                            
                                
                                    Orange
                                
                                20. Apl. 1835 
                            
                        
                        I enclose a check for fifty dollars which you will place to my credit on your books. After this be pleased to
                            add up the debits & credits and inform me of the precise balance as it stands at this time between us. This I
                            cannot ascertain, the prices of the articles sent from time to time not being annexed.
                        
                    